DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 puts forth projections of a trapezoidal shape. However, the specification fails to disclose said structure, and the structure is not clearly supported by the drawings as the projection appears to be curved. Therefore, the claim is rejected as a recitation of new matter.
The remaining claims are rejected, due to their dependency from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "trapezoidal" in claim 1 is a relative term which renders the claim indefinite.  The term "trapezoidal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure fails to put forth support establishing the structure of the trapezoidal projection other than an unclear drawing.  Further, the distinction between a “trapezoid” vs. “trapezoidal” is uncertain. As such, the limitation is unclear.
The remaining claims are rejected, due to their dependency from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 12-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stier (US 6,510,841) in view of Abe (US 2011/0155103).
As to claim 1, Stier discloses an electromagnetic fuel injection valve, comprising: 
a valve element (3, 34);
a movable element (20) that is configured to move the valve element (Column 3, lines 54-64);

a coil (10) that is configured to generate a magnetic flux in the magnetic core (Column 4, lines 29-33), the coil (10) disposed on an outer peripheral side of the magnetic core (12) (Figure 2), wherein the movable element (20) includes:
an inner movable element (20b), the inner movable element being (20b) biased in a valve closing direction by a first spring (23b) (abstract, lines 12-14); and
an outer movable element (20a) that faces to a radially outer part of the 
magnetic attractive surface (bottom face of magnetic core 12) of the magnetic core (12) in a moving direction of the valve element (Figure 2)
and the inner movable element (20b) includes a first projection (Examiner’s Annotated Figure 1) that contacts the magnetic core (12) (Column 4, lines 29-33) and the outer movable element (20a) includes a second projection (Examiner’s Annotated Figure 1) that also contacts the magnetic core (12) (Column 4, lines 29-33).
Stier fails to disclose a valve wherein the outer movable element is biased in a valve opening direction by a second spring, wherein a biasing force of the first spring is larger than a biasing force of the second spring
Abe discloses a valve wherein a movable element (106) is biased in a valve opening direction by a second spring (114), 
wherein a biasing force of the second spring (114), is larger than the biasing force of a first spring (110) (Paragraph 31, lines 4-5).
Stier and Abe are analogous, as each reference puts forth a fuel injector configured to manage the effect of armature bounce.
It would have been obvious to one having ordinary skill in the art at the time of this invention to modify Stier with the disclosures of Abe, further providing the outer 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stier in view of Abe, to provide the biasing force of the first spring (Stier, 23b) to be larger than the biasing force of the second spring (Abe, 114), in order to provide for a structure that allows for translation of the valve back into the closing direction, while buffering the movement of the core.
Stier in view of Abe fails to disclose the first projection having a trapezoidal shape and the second projection having a trapezoidal shape.
Though Stier in view of Abe fails to disclose the claimed configuration, Applicant has made no disclosure that the claimed shape is critical. Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to provide the first and second projection with a trapezoidal shape, since it has been held shape is a matter of choice which a person of ordinary skill in the art would have found, absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966).


    PNG
    media_image1.png
    838
    759
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
As to claim 12, Stier in view of Abe discloses the electromagnetic fuel injection valve according to claim 1, wherein an abutting part (Examiner’s Annotated Figure 1) is provided between the inner movable element (20b) and the outer movable element (20a), on which the abutting part the inner movable element is apart from the second movable element with a gap in the moving direction of the valve element in a valve- opened state (Figure 2, The outer movable element protrudes above the inner movable element in the moving direction of the valve element; As such, when the inner movable 
As to claim 13, Stier in view of Abe discloses the electromagnetic fuel injection valve according to claim 12, wherein in a process of getting into a valve-closed state from the valve-opened state, the inner movable element (20b) comes into contact with the outer movable element (20a) on the abutting part (Examiner’s Annotated Figure 1) (Stier, Column 5, lines 5-16, In the closing process, the outer movable element will rebound, and collide with the inner movable element, prior to the device reaching a valve closed state; Additionally, because the inner element primarily supports the needle, and does so in the closed state, with the inner movable element contacting the outer movable element, the device will not return to the closed state unless the inner movable element first contacts the outer movable element).
Regarding claim 14, Stier in view of Abe discloses the electromagnetic fuel injection valve according to claim 1, wherein an end surface (35) of the inner movable element (20b) on a side of the magnetic core (12) (Figure 2) is located on a downstream side from an end surface (31) of the outer movable element (20a) on a side of the magnetic core (Figure 2; The inner movable core is shorter than the outer movable core in the downstream direction).
Regarding claim 15, Stier in view of Abe discloses the electromagnetic fuel injection valve according to claim 1, wherein the movable element (20) is configured to start to move in the direction toward the magnetic core (12) with the inner movable element (20b) and the outer movable element (20a) in a contact state (Column 4, lines 29-36).
Regarding claim 16, Stier in view of Abe discloses the electromagnetic fuel injection valve according to claim 15, wherein the inner movable element (20b) is 
Regarding claim 18, Stier in view of Abe discloses the electromagnetic fuel injection valve according to claim 11, wherein an inner circumferential surface (28) of the outer movable element (20a) forms a sliding part between the inner circumferential surface of the outer movable element and a cylindrical side surface of the inner movable element (20b) (Examiner’s Annotated Figure 1).
Pertaining to Claims 1 and 17
As to claim 1, Stier discloses an electromagnetic fuel injection valve, comprising: 
a valve element (3, 34);
a movable element (20) that is configured to move the valve element (Column 3, lines 54-64);
a magnetic core (12) that has a magnetic attractive surface (bottom face of magnetic core 12) facing the movable element (Figure 2) (Column 4, lines 29-33); and
a coil (10) that is configured to generate a magnetic flux in the magnetic core (Column 4, lines 29-33), the coil (10) disposed on an outer peripheral side of the magnetic core (12) (Figure 2), wherein the movable element (20) includes:
an inner movable element (20a) (Figure 4), the inner movable element being (20a) biased in a valve closing direction by a first spring (23b) (abstract, lines 12-14); and

and the inner movable element (20a) includes a first projection (Examiner’s Annotated Figure 2) that contacts the magnetic core (12) (Column 4, lines 29-33) and the outer movable element (20b) includes a second projection (Examiner’s Annotated Figure 2) that also contacts the magnetic core (12) (Column 4, lines 29-33).
Stier fails to disclose a valve wherein the outer movable element is biased in a valve opening direction by a second spring, wherein a biasing force of the first spring is larger than a biasing force of the second spring
Abe discloses a valve wherein a movable element (106) is biased in a valve opening direction by a second spring (114), 
wherein a biasing force of the second spring (114), is larger than the biasing force of a first spring (110) (Paragraph 31, lines 4-5).
Stier and Abe are analogous, as each reference puts forth a fuel injector configured to manage the effect of armature bounce.
It would have been obvious to one having ordinary skill in the art at the time of this invention to modify Stier with the disclosures of Abe, further providing the outer movable element (Stier, 20b) to be biased in a valve opening direction by a second spring (Abe, 114), in order to minimize rebounding of the valve element, as disclosed by Abe (Paragraph 39, lines 4-12).
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stier in view of Abe, to provide the biasing force of the first spring (Stier, 23b) to be larger than the biasing force of the 
Stier in view of Abe fails to disclose the first projection having a trapezoidal shape and the second projection having a trapezoidal shape.
Though Stier in view of Abe fails to disclose the claimed configuration, Applicant has made no disclosure that the claimed shape is critical. Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to provide the first and second projection with a trapezoidal shape, since it has been held shape is a matter of choice which a person of ordinary skill in the art would have found, absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966).

    PNG
    media_image2.png
    311
    337
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 17, Stier in view of Abe discloses the electromagnetic fuel injection valve according to claim 1, wherein the inner movable element (20a) is configured to start to move in the valve closing direction prior to the outer movable element (20b).
Stier embodiment 3 (Figure 4) discloses a valve wherein the inner movable element (20a) is configured to move in the valve closing direction prior to the outer .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R. DANDRIDGE/
Examiner, Art Unit 3752
/ALEX M VALVIS/Primary Examiner, Art Unit 3752